Exhibit 10.1
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT AND
WAIVER dated as of May 26, 2009 (this “Amendment and Waiver”) among CMC
RECEIVABLES, INC. (the “Seller”), COMMERCIAL METALS COMPANY (the “Servicer”),
LIBERTY STREET FUNDING LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”,
and together with Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together
with Scotia, the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as
Administrative Agent (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to a Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. WAIVER OF TERMINATION EVENTS
     The Administrative Agent, the Managing Agents and the Buyers each hereby
waive any Termination Event arising under Section 10.01(r) of the RPA as a
result of the average Default Ratio for the three consecutive Accounting Periods
ended April 30, 2009 exceeding 3%.
     The Administrative Agent, the Managing Agents and the Buyers each hereby
waive any Termination Event arising under Section 10.01(s) of the RPA as a
result of the average Dilution Ratio for the three consecutive Accounting
Periods ended April 30, 2009 exceeding 5%.
     The limited waivers set forth in this Amendment and Waiver shall be
effective only in the specific instances and for the specific purposes for which
expressly given herein and shall not be deemed to apply to any other event or
circumstance.
SECTION 3. AMENDMENT OF RPA
     The parties hereto agree that, effective as of May 26, 2009:

 



--------------------------------------------------------------------------------



 



  (a)   The definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “May 26, 2009”
set forth therein with the date “June 12, 2009”.     (b)   The definition of
“Expiration Date” set forth in Section 1.01 of the RPA shall be amended by
replacing the date “May 26, 2009” set forth therein with the date “June 12,
2009”.     (c)   The definition of “Reserve Period” set forth in Section 1.01 of
the RPA shall be amended by replacing the date “May 26, 2009” set forth therein
with the date “June 12, 2009”.

SECTION 4. GOVERNING LAW
     THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
RULES (OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment and Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment and Waiver. Delivery of an
executed counterpart of a signature page to this Amendment and Waiver by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment and Waiver.
SECTION 6. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended or waived
hereby, the RPA continues in full force and effect. The Seller and the Servicer
hereby represent and warrant that, after giving effect to the effectiveness of
this Amendment and Waiver, their respective representations and warranties
contained in the RPA are true and correct in all material respects upon and as
of such effectiveness with the same force and effect as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date). All references in any Purchase Document to the RPA
on and after the date hereof shall be deemed to refer to the RPA as amended
hereby.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Waiver to be duly executed by their authorized officers as of the day and year
first above written.

                      CMC RECEIVABLES, INC.,
as Seller       COMMERCIAL METALS COMPANY,
as Servicer    
 
                   
By:
  /s/ Louis Federle       By:   /s/ Murray R. McClean    
 
                   
 
  Name: Louis Federle           Name: Murray R. McClean    
 
  Title:   Treasurer           Title:   President and Chief Executive Officer  
 
 
                    THE BANK OF NOVA SCOTIA,
as Managing Agent and Administrative Agent       LIBERTY STREET FUNDING LLC,
as Buyer    
 
                   
By:
  /s/ Michael Eden       By:   /s/ Bernard J. Angelo    
 
                   
 
  Name: Michael Eden           Name: Bernard J. Angelo    
 
  Title:   Director           Title:   Vice President    
 
                    THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Managing Agent       GOTHAM FUNDING CORPORATION,
as Buyer    
 
                   
By:
  /s/ Aditya Reddy       By:   /s/ Louise E. Colby    
 
                   
 
  Name: Aditya Reddy           Name: Louise E. Colby    
 
  Title:   VP and Manager           Title:   Vice President    

Signature Page to RPA Extension Amendment
May 2009





--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

                      STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS       SMI STEEL, INC., d/b/a
CMC STEEL ALABAMA    
 
                   
By:
  /s/ Murray R. McClean       By:   /s/ Murray R. McClean    
 
                   
 
  Authorized Signatory           Authorized Signatory    
 
                    OWEN ELECTRIC STEEL COMPANY OF SOUTH
CAROLINA, d/b/a CMC
STEEL SOUTH CAROLINA       CMC STEEL FABRICATORS, INC.,
d/b/a CMC JOIST    
 
                   
By:
  /s/ Murray R. McClean       By:   /s/ Murray R. McClean    
 
                   
 
  Authorized Signatory           Authorized Signatory    
 
                    HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL                
 
                   
By:
  /s/ Murray R. McClean                
 
                   
 
  Authorized Signatory                

Signature Page to RPA Extension Amendment
May 2009

